Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-9, 13-15, 17-20, 23, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0379606 A1 to Kollin et al. (Kollin), U.S. Patent Application Publication No. US 2018/0120566 A1 to Macnamara and U.S. Patent Application Publication No. US 2016/0026253 A1 to Bradski et al. (Bradski).
As to claim 1, Kollin discloses a near-eye display (NED) (200) (Fig. 2, Par. 22) comprising: a spatial light modulator (SLM) (212) comprising a plurality of pixels for controlling at least one of amplitude (Par. 24), phase (Par. 22), or polarization (Par. 24) of an optical beam impinging thereon (Fig. 2, Par. 22), wherein the optical beam includes spatial beam components corresponding to individual pixels of the SLM (212) (Fig. 2, Pars. 26, 28); and a replication element (216) comprising a plurality of features for receiving and splitting the spatial beam components into a plurality of sub-beams (Fig. 2, Pars. 26-27), for simultaneous propagation in a plurality of directions (Fig. 2, Pars. 26-27), to cause a first portion of the sub-beams split from different spatial beam components (Fig. 2, Pars. 26-27) and propagating in a direction of an eyebox of the NED (200) (Fig. 2, Par. 22, see also Par. 26).
Kollin does not expressly disclose the replication element comprising a plurality of light-scattering features, and the NED undergo optical interference therebetween at the eyebox to obtain an image of an object.
Macnamara discloses propagating in a direction of an eyebox of the NED undergo optical interference therebetween at the eyebox (Figs. 7-8B-3, Par. 66; see also Par. 67).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Macnamara and Bradski to facilitate a comfortable, natural-feeling and rich image as suggested by Macnamara (Par. 3) and to improve various challenges of AR systems due to optical challenges as suggested by Bradski (Par. 15).
As to claim 3, Kollin discloses the replication element (216) is disposed downstream of the SLM (212) (Fig. 2, Pars. 26-27).
As to claim 8, Kollin discloses the light-scattering features of the replication element (Kollin’s 216, Bradski’s 126, 128, 130, 132, 134, 136 or 148, 150, 152, 154, 156, 158) are configured to direct the sub-beams predominantly in a direction of the eyebox (Kollin’s Fig. 2, Par. 26, Bradski’s Figs. 6A-6B, Pars. 234-235, see also Pars. 236-237).  It would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Bradski to improve various challenges of AR systems due to optical challenges as suggested by Bradski (Par. 15).
 the plurality of directions comprise a substantially uniform distribution of directions (Kollin’s Par. 24).  
As to claim 13, Kollin as modified discloses an optical waveguide (204) (Fig. 2, Par. 22), wherein the replication element (Kollin’s 216) is supported by the optical waveguide (204) (Kollin’s Figs. 1-2, Par. 22, Macnamara’s Par. 64).  It would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Macnamara to facilitate a comfortable, natural-feeling and rich image as suggested by Macnamara (Par. 3).
As to claim 14, Kollin does not expressly disclose the replication element is configured to increase etendue of the NED by up to eight times.
However, Kollin discloses a maximum redirection angle of the replication element is up to eight times larger than a maximum beam deviation angle of the SLM (Kollin’s Fig. 2, Pars. 26-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to increase etendue of the NED by up to eight times so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
As to claim 15, Kollin discloses a maximum redirection angle of the replication element is up to eight times larger than a maximum beam deviation angle of the SLM (Kollin’s Fig. 2, Pars. 26-27).  It would have been obvious to one of ordinary skill in the art to try with a reasonable expectation of success to increase etendue of the NED by up to eight times so a user can view images at a given eye position/gaze direction as suggested by Kollin (Par. 26).
 a controller operably coupled to the SLM (Kollin’s Par. 27) and configured to adjust the at least one of amplitude(Par. 24), phase (Par. 22), or polarization (Par. 24) of the first portion of the sub-beams to make the sub-beams of the first portion undergo optical interference therebetween at the eyebox to obtain the image of the object (Kollin’s Par. 27, Macnamara’s Figs. 7-8B-3, Par. 66; see also Par. 67, Bradski’s Figs. 6A-6B, Pars. 234-235, see also Pars. 236-237).  ).  It would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Macnamara and Bradski to facilitate a comfortable, natural-feeling and rich image as suggested by Macnamara (Par. 3) and to improve various challenges of AR systems due to optical challenges as suggested by Bradski (Par. 15).
As to claim 18, Kollin as modified discloses in operation, the sub-beams undergo optical interference on a retina of a user's eye (Macnamara’s Figs. 7-8B-3, Par. 66; see also Par. 67, Bradski’s Figs. 6A-6B, Pars. 234-235, see also Pars. 236-237).  It would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Macnamara and Bradski to facilitate a comfortable, natural-feeling and rich image as suggested by Macnamara (Par. 3) and to improve various challenges of AR systems due to optical challenges as suggested by Bradski (Par. 15).
As to claim 25, see claims 1, 17 and 18.
As to claim 19, Kollin discloses an eye tracking system for determining at least one of eye position or eye orientation of the user's eye (Kollin’s Figs. 1-2, Pars. 20, 26), wherein the controller is configured to adjust the at least one of amplitude (Par. 24), phase (Par. 22), or polarization (Par. 24) of the first portion of the sub-beams depending 
As to claim 26, see claim 19.
As to claim 20, Kollin discloses the controller is configured to adjust the SLM pixels (Fig. 2, Pars. 26, 28) to optimize the image of the object based upon a perceptual metric of the image (Par. 27) wherein the perceptual metric comprises at least one of: a range of spatial frequencies supported by a retina of a human eye for a portion of the image, perceptual importance of the object or a feature thereof, temporal consistency of the image, saliency of the object, or a range of lower image spatial frequencies supported by available degrees of freedom of the SLM (Par. 27, see also Par. 36).
As to claim 23, see claims 1 and 20.
As to claim 27, see claim 20.
As to claim 29, Kollin as modified discloses the optical beam comprises a time succession of color beams having different colors (Par. 36), wherein the controller is configured to adjust the at least one of the amplitude, phase, or polarization of at least the first portion of the sub- beams for each color beam (Figs. 1-2, Pars. 22, 24, 26, see also Par. 36), so as to cause the at least first portion of the sub-beams to undergo optical interference to obtain a corresponding color component of the image field of the object on the retina of the user's eye (Figs. 1-2, Pars. 22, 24, 26, see also Par. 36; Macnamara’s Figs. 7-8B-3, Par. 66; see also Par. 67).  It would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Macnamara to facilitate a comfortable, natural-feeling and rich image as suggested by Macnamara (Par. 3).
Claim 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0379606 A1 to (Kollin), U.S. Patent Application Publication No. US 2018/0120566 A1 to Macnamara and U.S. Patent Application Publication No. US 2016/0026253 A1 to Bradski et al. (Bradski); in view of U.S. Patent Application Publication No.2013/0135892 A1 to Lee et al. (Lee).
As to claim 4, Kollin as modified discloses the light-scattering features of the replication element (Kollin’s 216, Bradski’s 126, 128, 130, 132, 134, 136 or 148, 150, 152, 154, 156, 158) (Kollin’s Fig. 2, Pars. 26-27, Bradski’s Figs. 6A-6B, Pars. 234-235, see also Pars. 236-237) disposed across an aperture of the replication element (Kollin’s 216) (Kollin’s Pars. 24, 36, Macnamara’s Figs. 7-8B-3, Par. 66; see also Par. 67, Bradski’s Figs. 6A-6B, Pars. 234-235, see also Pars. 236-237).  It would have been obvious to one of ordinary skill in the art to have modified Kollin with the teaching of Macnamara and Bradski to facilitate a comfortable, natural-feeling and rich image as suggested by Macnamara (Par. 3) and to improve various challenges of AR systems due to optical challenges as suggested by Bradski (Par. 15).
Kollin does not expressly disclose the light-scattering features are configured to send the sub-beams in pseudo-random directions.
Lee discloses the light-scattering features are configured to send the sub-beams in pseudo-random directions (Fig. 4, Par. 60).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kollin as modified with the teaching of Lee to improve uniformity as suggested by Lee (Par. 60).

As to claim 10, Kollin discloses the replication element (216) comprises at least one of: a phase mask (Par. 24), an amplitude mask (Par. 22), a polarization mask (Par. 24), a refractive surface, a diffuser, a diffraction grating (Par. 26), a holographic grating, a metasurface, or a microlens array.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8-10, 13-15, 17-20, 23, 25-27 and 29 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Bradski and Lee as necessitated by amendments.  Please see above for full basis of rejection as taught by Kollin, Macnamara, Bradski and Lee.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is: the replication element (104) comprises at least one of: a volume hologram, a polarization-sensitive element, a metasurface, or a time- multiplexed switchable element (Fig. 2), wherein the replication element (104) is configured to split the spatial beam components (211-213) into the plurality of sub-beams (221-223) (Fig. 2), and to propagate external light (650) substantially without change of a wavefront or spatial power density distribution of the external light (650) (Fig. 6)for at least one of: a duration of time, a pre-defined spectral band, or a pre-defined polarization of the external light (Fig. 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0239457 A1 to Scott et al. teaches an optical detector which detects the time of arrival of a first laser pulse, and a control circuit which predicts from this an arrival time of the next incident laser pulse.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692


/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692